Citation Nr: 1101081	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  04-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation due to the need for 
aid and attendance of another person or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1942 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and a November 2009 Board remand.

In May 2006, the Veteran and his wife testified at a personal 
hearing conducted before the undersigned Acting Veterans Law 
Judge (VLJ) at the RO.  A copy of the transcript of the hearing 
is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As of December 1, 2002, the Veteran was in need of aid and 
attendance due to his service-connected lumbar spine and left 
shoulder disabilities, but was not permanently housebound and did 
not have a service-connected disability rated as total.

2.  As of October 17, 2006, the Veteran was not in receipt of 
maximum special monthly compensation (SMC) rates under 
subsections (p) or (o) or the intermediate rate between 
subsections (n) and (o).


CONCLUSIONS OF LAW

1.  From December 1, 2002 to October 17, 2006, SMC at the aid and 
attendance rate is warranted.  38 U.S.C.A. § 1114(l) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.350(b), 3.352(a) (2010).

2.  Beginning on October 17, 2006, entitlement to a higher rate 
of SMC for aid and attendance is not warranted.  38 U.S.C.A. 
§ 1114(r); 38 C.F.R. § 3.350(h).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This notice must be provided prior to an initial RO 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  VCAA notice requirements apply to all five elements of a 
service connection claim, including:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to 
a claimant if the error does not affect the essential fairness of 
the adjudication, such as where (1) the claimant demonstrates 
actual knowledge of the content of the required notice; (2) a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 
556 U.S. __ (2009).  Defective timing may be cured by a fully 
compliant notice letter followed by a readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).   A February 2003 letter was 
sent to the Veteran prior to initial adjudication that provided 
the appropriate notice regarding basic SMC for aid and attendance 
and housebound status.  The Veteran was not notified of the 
higher level of aid and attendance and other SMC rates, but was 
represented by a certified veterans' service organization 
throughout the claims process.  The Veteran's representative 
indicated actual knowledge of the higher levels of SMC by 
requesting that the Veteran receive a higher rate of SMC than the 
M 1/2 rate.  Accordingly, VA's duty to notify has either has been 
satisfied or any deficiency has caused no prejudice to the 
Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records, VA medical records, and 
identified private medical records have been obtained.  VA 
provided the Veteran with an adequate medical examination.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The August 2008 
VA aid and attendance examination and December 2009 addendum, and 
the November 2006, March 2007, and August 2008 VA joints 
examinations, addressed the severity of the Veteran's service-
connected disabilities and whether the Veteran was housebound or 
required aid and attendance.  Additionally, the Veteran provided 
testimony at a May 2006 Board hearing.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  See 
Pelegrini, 18 Vet. App. at 121-22.  As there is no indication 
that any failure on the part of VA to provide additional notice 
or assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. 
Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 
Vet. App. at 486.

The Board also finds that there has been substantial compliance 
with the November 2009 Board remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that a Court or Board remand 
confers upon the appellant the right to compliance with that 
order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding 
that there must be substantial compliance with the terms of a 
Court or Board remand).  Pursuant to the remand, a medical 
opinion was obtained.  Accordingly, the Board may proceed to 
adjudicate the Veteran's claim.

II.	Entitlement to SMC for aid and attendance or housebound 
status

SMC is authorized in particular circumstances in addition to 
compensation for service-connected disabilities.  See 38 U.S.C.A. 
§ 1114; 38 C.F.R. §§ 3.350, 3.352.  SMC is authorized under 
subsections (k) through (s), with the rate amounts increasing the 
later in the alphabet the letter appears (except for the (s) 
rate).  SMC under subsections (k) and (r) are rates that are paid 
in addition to any other SMC rates, with certain monetary limits.  
SMC under subsection (k) is for loss or loss of use of certain 
body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  
Subsection (l) provides for SMC based on the need for aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  
Subsection (o) is the highest rate of SMC permitted.  38 U.S.C.A. 
§ 1114(o); 38 C.F.R. § 3.350(e).  Subsection (p) provides for SMC 
rates in between the different subsections, i.e., 
"intermediate" rates.  38 U.S.C.A. § 1114(p); 38 C.F.R. 
§ 3.350(f).  Subsection (s) authorizes SMC for housebound status.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Subsection (r) 
authorizes a special aid and attendance rate.  38 U.S.C.A. 
§ 1114(r); 38 C.F.R. § 3.350(h).  

The Veteran is in receipt of SMC under subsection (k) from May 
31, 2006, to October 17, 2006.  Beginning on October 17, 2006, 
SMC at a rate in between (m) and (n), under subsection (p), is in 
effect for loss of use of the right lower extremity and loss of 
use of one hand, with additional disability ratable at 50%.  The 
SMC rate for aid and attendance under subsection (l) and for 
housebound status under subsection (s) are less than the SMC rate 
in between (m) and (n).  See 38 U.S.C.A. § 1114(l), (m), (n), 
(s); 38 C.F.R. § 3.350(b), (c), (d), (f), (i).  Because the 
Veteran's claim for SMC based on aid and attendance or housebound 
status was submitted in December 2002, the issue on appeal is 
whether such an award is warranted prior to October 17, 2006, and 
whether SMC under subsection (r) for a higher level of aid and 
attendance may be awarded at any time during the appeal period.

SMC at the aid and attendance rate under subsection (l) is 
payable when the veteran, due to service-connected disability, 
has the anatomical loss or loss of use of both feet, or of one 
hand and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or has such 
significant disabilities as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352 
(a).  SMC at the housebound rate under subsection (s) is awarded 
where the veteran has a service-connected disability rated as 
total and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or (2) 
is permanently housebound due to such service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

The following are accorded consideration in determining the need 
for regular aid and attendance:  inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (excluding the 
adjustment of appliances which normal persons would be unable to 
adjust without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his or her daily environment. "Bedridden" will be a 
proper basis for the determination and is that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed for 
the greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform should 
be considered in connection with his or her condition as a whole.  
It is only necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance, will 
not be based solely upon an opinion that the claimant's condition 
is such as would require him or her to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  

A veteran is housebound when the veteran is substantially 
confined as a direct result of service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(h)(3). 

Additional SMC payments for aid and attendance under subsection 
(r) are provided for when the veteran is 1) not hospitalized at 
United States government expense, 2) is receiving the maximum 
rate under subsections (o) or (p) or is receiving the 
intermediate rate between subsections (n) and (o) plus SMC under 
subsection (k), and 2) is in need of aid and attendance or a 
higher level of care.  38 U.S.C.A. § 1114(r); 38 C.F.R. 
§§ 3.350(h), 3.352(b)(2) (a higher level of care is a need for 
personal health-care services provided on a daily basis in the 
veteran's home by a person who is licensed to provide such 
services or who provides such services under the regular 
supervision of a licensed health-care professional). 

In lay statements submitted in September 2003, the Veteran's 
family, including his wife, indicated that the Veteran needed 
help getting dressed and putting a brace on his back and that he 
had limited use of his left arm.

In a May 2002 private medical record, the examiner noted limited 
use of the Veteran's left arm.  In a November 2002 private 
record, the examiner noted a severely limited range of motion of 
the left arm.  It was noted that the Veteran needed help with his 
activities of daily living (ADLs), but could walk with a walker.  
The examiner concluded that the Veteran was not in need of aid 
and assistance for his ADLs, based on both service-connected and 
non-service-connected disabilities.  In a September 2003 private 
record, the examiner noted that the Veteran required significant 
assistance with his ADLs, uses a walker, and has limited use of a 
left arm, secondary to his service-connected left shoulder 
injury.  He could not lift his left arm at all, could not walk 
unassisted or dress/undress himself, or keep himself clean or 
protect himself from every day hazards of life.  He was in need 
of aid and assistance for his ADLs, but was not housebound, based 
on both service-connected and non-service-connected disabilities.  

In a February 2004 private medical record, the examiner noted 
that the Veteran had severely limited range of motion of the left 
arm, needed assistance with his ADLs, walked with a walker, could 
not dress or undress himself without assistance, was unable to 
protect himself from the hazards of daily life, could not keep 
himself clean and presentable, and was in need of aid and 
assistance for his ADLs, based on both service-connected and non-
service-connected disabilities.  The examiner noted the Veteran 
was not housebound.  In an April 2004 VA joints examination, it 
was noted that the Veteran required assistance from his wife to 
get dressed.  All left hand activities were markedly diminished 
due to range of motion restriction, and he was unable to reach 
out to pick up a bowl from the dining room table.  The Veteran 
was left hand dominant.  In a May 2006 private medical record, it 
was noted that the Veteran required aid and assistance in his 
ADLs and that he was housebound due to right leg and hip and back 
pain.  In a November 2006 VA joints examination, it was noted 
that the Veteran required help getting into and out of bed and 
the shower and that he had no use of his left shoulder, required 
help with dressing, and was unable to ambulate.  He could, 
however, feed and wipe himself.  In a March 2007 VA joints 
examination, it was noted that the Veteran was unable to use his 
left upper extremity.

An August 2008 VA aid and attendance examination report indicated 
that the Veteran was living in an assisted living facility, where 
he was assisted in dressing, bathing, and transfers, but was 
mobile in a motorized scooter.  The examiner found that the 
Veteran was not permanently bedridden, although he was dependent 
on others for transfers, was unable to reach out with his left 
shoulder, and required close assistance in his daily activities 
of self care.  The examiner noted that if the Veteran was 
required to escape from a burning building, he would likely not 
be able to do so without the aid of another person.  He was 
unable to walk, reach out and shake hands, put on and take off a 
shirt, or manipulate buttons.  The Veteran's lumbar and cervical 
spine range of motion was painful and limited.  The examiner 
noted the Veteran was in need of aid and attendance of another 
person, was a fall risk, and was unable to attend to his own 
ADLs.  A December 2009 VA medical opinion was obtained.  The 
examiner stated he reviewed the claims file.  The examiner noted 
that the Veteran's left shoulder and low back disorders showed 
worsening in March 19, 2002, and that the Veteran had been 
advised to have back surgery at that time.  He was suffering from 
frequent falls, due to the lower back disability and from 
weakness of his left shoulder.  In 2005, the Veteran requested a 
walker due to low back pain and later on that year he fell in the 
shower, injuring his right hip and right leg.  He began to use a 
wheelchair in 2007.  The examiner noted that as of 2002, the 
Veteran was not housebound, but was in need of aid and attendance 
for ambulation, balance, and in his home.  He was permanently 
housebound in 2007.  

Prior to October 17, 2006

From the time of the filing of his claim, December 1, 2002, to 
May 31, 2006, the Veteran was in receipt of compensation for the 
following service-connected disabilities, but not SMC:  a 
lumbosacral spine disability, at 60%; a cervical spine 
disability, rated at 40%; residuals of a shrapnel wound to the 
left shoulder, rated at 40%; contusion of the left kidney, rated 
at 0%, and scar of the left shoulder, rated at 0% since 2/27/04.  

The Board finds that the Veteran was in need of aid and 
attendance as of December 2002 due to his service-connected left 
shoulder and lumbar spine disabilities.  September 2003, February 
2004, and May 2006 private examiners found that the Veteran 
required aid and assistance, but based those findings on service-
connected and non-service-connected disabilities.  Accordingly, 
these opinions are not highly probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central 
issue is whether the examiner was informed of the relevant facts 
in rendering a medical opinion).  The examiners each noted, 
however, that the Veteran could not dress or undress himself, 
keep himself clean, or protect himself from hazards, due to his 
service-connected left shoulder disability.  The December 2009 VA 
examiner, upon a review of the claims file and based upon only 
service-connected disabilities, provided an opinion that as of 
March 2002, the Veteran needed aid and assistance.  This opinion 
is thus highly probative.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file (or other pertinent medical evidence) and the 
thoroughness and detail of the opinion); Nieves-Rodriguez, 22 
Vet. App. at 302-04.  The Veteran and his wife presented 
competent and credible lay evidence that she helped him dress and 
put on his back brace.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (noting that the Board is obligated to 
determine the credibility of lay statements); Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007) (noting that lay testimony is 
competent to establish observable symptomatology.  The September 
2003 and February 2004 private examiners noted that the Veteran 
was not housebound.  Although a May 2006 private examiner found 
that the Veteran was housebound, the Veteran was mobile in a 
wheelchair and was thus not confined to a dwelling as required 
under the governing definition.  See 38 C.F.R. § 3.350(h)(3).  
Additionally, the Veteran did not have a service-connected 
disability rated as total during this time period and the 
December 2009 VA Examiner opined that the Veteran was not 
permanently housebound until 2007.  38 C.F.R. § 3.350(i).  Thus, 
SMC based on housebound status is not warranted.  SMC for aid and 
attendance under 38 U.S.C.A. § 1114(l), however, is warranted 
from December 1, 2002, until May 31, 2006, based on the December 
2009 VA medical opinion.   

From May 31, 2006 to October 17, 2006, the Veteran was in receipt 
of compensation for the following service-connected disabilities:  
a right hip disability, at 80%; a lumbar spine disability, at 
60%; cervical spine disability, at 40%; left shoulder disability, 
at 40%; kidney disability, at 0%, and a left shoulder scar, at 
0%.  The Veteran was also in receipt of SMC under subsection (k), 
for loss of use of one foot.  But SMC under subsection (k) does 
not preclude a separate SMC award for aid and attendance, as long 
as the total does not exceed the subsection (o) rate.  
38 U.S.C.A. § 1114(k) (SMC for loss of use is independent of any 
rates awarded under subsections (l) through (n)); 38 C.F.R. 
§ 3.350(a) (SMC under subsection (k) is payable for each 
anatomical loss or loss of use in additional to basic SMC rates, 
but not the (o) rate).  Accordingly, the Veteran's entitlement to 
SMC at the aid and attendance rate under subsection (l) continues 
to October 17, 2006.

Prior to October 17, 2006, SMC at the higher aid and attendance 
rate under subsection (r) is not warranted.  This is because 
entitlement is predicated on being in receipt of SMC at the (o) 
rate, the maximum (p) rate, or the rate in between (n) and (o), 
with an additional (k) rate.  38 U.S.C.A. § 1114(r); 38 C.F.R. 
§ 3.350(h).  Prior to October 17, 2006, the Veteran received SMC 
under the (k) rate, and based on the decision herein, the (l) 
rate.  This does not meet the basic criteria for higher payments 
for aid and attendance.  Accordingly, SMC under subsection (r) is 
not warranted.

On and after October 17, 2006

Beginning on October 17, 2006, the Veteran was service-connected 
for loss of use of the right lower extremity and loss of use of 
one hand at 100%, a lumbar spine disability at 60%, a cervical 
spine disability at 40%, a kidney disability at 0%, and a left 
shoulder scar at 0%.  The Veteran was also entitled to SMC at the 
subsection (m) rate due to loss of use of one leg at level or 
with complications preventing natural knee action, and the loss 
of use of one arm at level or with complications preventing 
natural elbow action.  See 38 U.S.C.A. § 1114(m); 38 C.F.R. 
§ 3.350(c).  Under subsection (p), however, the Veteran was in 
receipt of SMC at a rate in between (m) and (n), due to loss of 
use of right lower extremity, and loss of use of one hand, with 
additional disabilities, to include a lumbar spine disability, 
independently ratable at 50%.  See 38 U.S.C.A. § 1114(p); 
38 C.F.R. § 3.350(f)(3).  This intermediate SMC rate exceeds the 
rate for aid and attendance and housebound status; thus the 
Veteran is already in receipt of the larger benefit.  38 U.S.C.A. 
§ 1114(l), (m), (p), (s).  Thus, the only additional payment that 
could be awarded is an SMC rate for higher aid and attendance 
under subsection (r).  But as noted above, the prerequisite for 
the (r) rate is that the veteran is in receipt of the maximum 
rate under subsections (o) or (p) or is receiving the 
intermediate rate between subsections (n) and (o) plus SMC under 
subsection (k).  38 U.S.C.A. § 1114(r); 38 C.F.R. §§ 3.350(h), 
3.352(b)(2).  Here, the Veteran is not receiving the maximum rate 
under (o) or (p), or the intermediate rate between subsections 
(n) and (o).  Accordingly, SMC under subsection (r) is not 
warranted. 

To the extent that the Veteran's representative asserts 
entitlement to a rate higher than M 1/2, the Board finds that the 
Veteran is not entitled to a (n), (n 1/2), or (o) rate (entitlement 
to an (r) rate was considered above).  SMC under subsection (n) 
requires amputation or loss of use of both arms or blindness; the 
Veteran does not have such service-connected disabilities.  
38 C.F.R. § 3.350(d).  SMC at the (o) rate requires anatomical 
loss of both arms, or conditions entitling the Veteran to two SMC 
rates from (l) through (n), or bilateral deafness, or total 
deafness in one ear plus bilateral blindness.  38 C.F.R. 
§ 3.350(e).  The Veteran does not have service-connected 
anatomical loss of both arms, deafness, or blindness.  
Additionally, at no time did his service-connected disabilities 
entitle him to two rates from (l) through (n).  See 38 C.F.R. 
§ 3.350(a)-(i).  SMC at the (n) or (n 1/2) rate under subsection 
(p) requires anatomical loss of one arm, blindness, or an 
additional 100 percent-rated disability.  38 C.F.R. 
§ 3.350(f)(1)-(3).  Although the Veteran has one 100 percent-
rated service-connected disability, he does not have two such 
disabilities, and also does not have service-connected anatomical 
loss of one arm or blindness.  Accordingly, no such higher rate 
of SMC is warranted.  

Finally, in reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim on and after October 
17, 2006, the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Prior to October 17, 2006, SMC at the aid and attendance rate is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

On and after October 17, 2006, SMC for a higher level of aid and 
attendance is denied.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


